53 F.3d 327NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
UNITED STATES, Plaintiff, Appellee,v.Jose SABATER-LUGO, Defendant, Appellant.
No. 94-1650.
United States Court of Appeals,First Circuit.
April 29, 1995.

Appeal from the United States District Court for the District of Puerto Rico [Hon.  Gene Carter,* U.S. Chief Judge]
Eduardo Caballero Reyes on brief for appellant.
Guillermo Gil, United States Attorney, Miguel A. Pereira, Assistant United States Attorney, and Jose A. Quiles-Espinosa, Senior Litigation Counsel, on brief for appellee.
D.Puerto Rico
AFFIRMED.
Before TORRUELLA, Chief Judge, SELYA and STAHL, Circuit Judges.
PER CURIAM.


1
Defendant waived any objection to the denial of an adjustment for acceptance of responsibility by failing timely to object to the presentence report as required by Local Rule 418.4.  In any event, the  district court's alternative reasons for denying an acceptance of responsibility adjustment-essentially that defendant had sought to minimize his role in the September 15, 1993 negotiations and viewed himself as the "victim" of drug addiction and a friend working for the DEA-are adequately supported by the record and are appropriate reasons for denying the adjustment.  See United States v. Reyes, 927 F.2d 48, 51 (1st Cir. 1991);  United States v. Royer, 895 F.2d 28 (1st Cir. 1990).


2
Defendant is not entitled to a reduction for not obstructing justice.  U.S.S.G. Sec. 3C1.1.


3
The judgment is summarily affirmed.  Loc. R. 27.1.



*
 Of the District of Maine, sitting by designation